Cite as 2015 Ark. App. 284

                     ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                      No.CV-14-1121

                                                  Opinion Delivered   April 29, 2015

GLEN TAYLOR                                       APPEAL FROM THE POPE COUNTY
                               APPELLANT          CIRCUIT COURT
                                                  [NO. JV-13-188]
V.
                                                  HONORABLE KEN D. COKER, JR.,
ARKANSAS DEPARTMENT OF                            JUDGE
HUMAN SERVICES and MINOR
CHILD
                    APPELLEES                     AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                            WAYMOND M. BROWN, Judge


       The Pope County Circuit Court terminated the parental rights of appellant Glen

Taylor to his daughter, A.T., born November 24, 2010.1 Appellant’s counsel has filed a

motion to withdraw and a no-merit brief, pursuant to Linker-Flores v. Arkansas Department of

Human Services,2 and Arkansas Supreme Court Rule 6-9(i),3 contending that there are no

meritorious grounds to support an appeal. The clerk of our court mailed a certified copy of

counsel’s motion and brief to appellant, informing him of his rights to file pro se points for

reversal. Appellant has submitted several pro se points. The Arkansas Department of Human

       1
     The court also terminated the parental rights of Patty Corbett, A.T.’s mother.
However, that termination is not the subject of this appeal.
       2
           359 Ark. 131, 194 S.W.3d 739 (2004).
       3
           (2014).
                                   Cite as 2015 Ark. App. 284

       Services (DHS) and the attorney ad litem chose not to file a brief. However, they did

file a joint response to appellant’s pro se points. We affirm the termination order and grant

counsel’s motion to withdraw.

       This case originated on August 22, 2013, when appellee DHS took an emergency hold

of A.T. and her older sister, A.C., after appellant was arrested for possession with the intent

to deliver. At the time of the arrest, four pounds of marijuana and a stolen firearm were

found in the home occupied by appellant and the children’s mother.4 DHS petitioned the

court for emergency custody on August 23, 2013. The court issued an ex parte order for

emergency custody that same day. A.T. was adjudicated dependent-neglected in an order

filed on September 24, 2013, based on inadequate supervision. On November 4, 2013,

appellant was sentenced to ten years’ imprisonment for possession with intent to deliver. The

original goal of the case was reunification. However, the court changed the case’s goal to

termination of parental rights at the permanency-planning hearing held on July 28, 2014.

       DHS filed a petition for the termination of appellant’s parental rights on August 14,

2014. The petition listed three possible grounds for termination against appellant: (1) that the

child had been adjudicated by the court to be dependent-neglected and had continued out

of appellant’s custody for twelve months, and despite meaningful efforts by DHS to

rehabilitate appellant and correct the conditions that caused removal, those conditions have

not been remedied;5 (2) that subsequent to the filing of the original petition for dependency-

       4
        The mother agreed to a drug test and tested positive for THC, benzodiazepines,
opiates, and amphetamine.
       5
           Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Supp. 2013).

                                               2
                                   Cite as 2015 Ark. App. 284

neglect, other factors or issues arose which demonstrate that return of the child to appellant

is contrary to her health, safety, or welfare and that, despite the offer of appropriate family

services, appellant had manifested the incapacity or indifference to remedy the subsequent

issues or factors or rehabilitate the circumstances which prevent return of the child to

appellant;6 and (3) that appellant had been sentenced in a criminal proceeding for a period of

time which would constitute a substantial period of the child’s life.7

       The termination hearing took place on September 22, 2014. At the conclusion of the

hearing, the court granted DHS’s petition. The order terminating appellant’s parental rights

was entered on September 26, 2014. In the order, the court stated that termination was in

the child’s best interest, taking into account that the likelihood of adoption was “very good”

and that there was a risk of potential harm if the child was returned to appellant. The court

found that appellant’s ten-year sentence constituted a substantial period of A.T.’s life.8 It also

relied on appellant’s prison sentence to support the other grounds alleged by DHS. This

timely appeal followed.

       Counsel contends that this appeal is without merit and asserts that the only adverse

ruling was the termination itself. An order forever terminating parental rights must be based

on clear and convincing evidence that termination is in the child’s best interest.9 Factors to


       6
           Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a) (Supp. 2013).
       7
           Ark. Code Ann. § 9-27-341(b)(3)(B)(viii)(a) (Supp. 2013).
       8
       Appellant’s sentencing order was entered into evidence as an exhibit during the
termination hearing.
       9
           Ark. Code Ann. § 9-27-341(b)(3)(A) (Supp. 2013).

                                                3
                                   Cite as 2015 Ark. App. 284

consider in determining best interest are the likelihood of adoption and potential harm caused

by returning the child to the custody of the parent.10 Additionally, DHS must prove at least

one statutory ground for termination by clear and convincing evidence.11 The purpose of

terminating a parent’s rights to his or her child is to provide permanency in the child’s life

where returning the child to the family home is contrary to the child’s health, safety, or

welfare, and where it appears that a return to the family home cannot be accomplished in a

reasonable period of time as viewed from the child’s perspective.12 We review termination-

of-parental-rights cases de novo.13 We do not reverse a termination order unless the trial

court’s findings were clearly erroneous.14

       Having carefully examined the record, the brief, and appellant’s pro se points,15 we

hold that counsel has complied with the requirements established by the Arkansas Supreme

Court for no-merit appeals in termination cases, and we conclude that the appeal is wholly

without merit. Accordingly, we affirm the order terminating appellant’s parental rights and

grant counsel’s motion to withdraw.


       10
            Id.
       11
            Ark. Code Ann. § 9-27-341(b)(3)(B) (Supp. 2013).
       12
            Ark. Code Ann. § 9-27-341(a)(3).
       13
            Brumley v. Ark. Dep’t of Human Servs., 2015 Ark. App. 90, ___ S.W. 3d ___.
       14
            Id.
       15
        Appellant’s grounds for reversal were that (1) the firearm was not found where the
children could get to it; (2) he did not reside at the residence where the drugs and firearm
were found; (3) he did not use drugs and no drugs were found in his system; (4) the drugs
found were Patty’s, he just “took the charge”; and (5) he is a good parent.

                                               4
                                 Cite as 2015 Ark. App. 284

       Affirmed; motion to withdraw granted.

       VAUGHT and HOOFMAN, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       No response.




                                             5